NUMBER 13-17-00430-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


             IN RE STORM-WILLIAMS ENERGY SERVICE, L.L.C.,
            WS ENERGY SERVICES, L.L.C., AND JACK S. STORM


                           On Petition for Writ of Mandamus


                                 MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Contreras and Benavides
           Memorandum Opinion by Chief Justice Valdez1

        Relators Storm-Williams Energy Service, L.L.C., WS Energy Services, L.L.C., and

Jack S. Storm filed a petition for writ of mandamus in this cause seeking to compel the

trial court to (1) vacate a March 20, 2017 order granting a motion for protection and

sustaining objections to a subpoena duces tecum directed to non-party Rebecca Dennis;




         1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
and (2) grant relators’ motion for continuance of the trial set for October 12, 2017. We

deny the petition for writ of mandamus.

      Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct a

clear abuse of discretion when there is no adequate remedy by appeal. In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). The relator

bears the burden of proving both of these requirements. In re H.E.B. Grocery Co., 492
S.W.3d at 302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).

An abuse of discretion occurs when a trial court's ruling is arbitrary and unreasonable or

is made without regard for guiding legal principles or supporting evidence.          In re

Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); Ford

Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of

an appellate remedy by balancing the benefits of mandamus review against the

detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding).

      The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relators have not shown themselves entitled

to the relief sought. First, relators have not shown that the requested discovery goes to

the heart of their case or that the trial court’s order otherwise vitiates or severely

compromises their ability to present a claim or defense. See, e.g., In re Allied Chem.

Corp., 227 S.W.3d 652, 658 (Tex. 2007) (orig. proceeding); Able Supply Co. v. Moye, 898
S.W.2d 766, 772 (Tex. 1995) (orig. proceeding). We further note that the trial court has

appointed a special master who has not yet had the opportunity to review the discovery



                                            2
matters at issue in this case. Second, a motion for continuance based on the grounds

presented here, the alleged need for additional discovery and the potential absence of

counsel, is a matter within the trial court’s sound discretion. See Joe v. Two Thirty Nine

Joint Venture, 145 S.W.3d 150, 161 (Tex. 2004); see also TEX. R. CIV. P. 251 (stating that

a continuance may not be granted “except for sufficient cause supported by affidavit, or

by consent of the parties, or by operation of law”); id. R. 252 (stating that an applicant for

a continuance based on the need for additional discovery must meet certain

requirements, including, inter alia, showing that the discovery is material and cannot be

obtained from any other source), id. R. 253 (stating that the “absence of counsel will not

be good cause” for a continuance unless it is “allowed in the discretion of the court, upon

cause shown or upon matters within the knowledge or information of the judge to be

stated on the record”). Moreover, according to the trial court’s oral ruling in this case, the

trial court has indicated its willingness to reconsider continuing the trial date. Under these

circumstances, relators have not shown that mandamus should issue. See Gen. Motors

Corp. v. Gayle, 951 S.W.2d 469, 477 (Tex. 1997) (orig. proceeding). Accordingly, we

DENY the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).



                                                         /s/ Rogelio Valdez
                                                         ROGELIO VALDEZ
                                                         Chief Justice
Delivered and filed the
4th day of August, 2017.




                                              3